DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/05/2021 have been fully considered but they are not persuasive. 
Applicant Argues:
Accordingly, the function of the cartridge cam shaft 76 and the actuator 58 are for ejecting the bottom piece of cutlery 48, rather than detaching the base 12 from the cartridge 20, so cannot be considered as the button and the connecting rod 12 of the present application, which is used for detaching the tableware taking apparatus from the base.

Ju teaches an ink cartridge exchanging apparatus used with an image forming device, but never relates to a cutlery dispenser. It is prima facie non-obvious to one of ordinary skill in the art to apply the teaching of Ju to Smith. Further, Smith is not directed any ink cartridge exchanging apparatus and one of ordinary skill in the art would not reasonably be led to modify Smith with Ju. 

Secondly, as taught by Ju, the locking lever 243 is provided with corresponding hooking member 249 formed at one end thereof to engage the hook member 247. Accordingly, Ju never teaches any hole for inserting the locking lever 243, but instead, Ju teaches that a hook member 247 is arranged for engage with the hooking member 249 formed at one end of the locking lever 243.



Accordingly, Ju never teaches when the button is pressed downward, such press is transmitted by the starting rod to the first end of the transmission rod, thus enabling the second end of the transmission rod to bring the brake rod upward for moving away from the positioning hole.

Firstly, comparing Chuang and Fig.2 of the present application, we can obtain that the link 32 is an one-piece element which can only rotate along the pivot holder 13. However, in the present application, the connecting rod is formed by three straight portions. As shown in as follows, the connecting rod 12 comprises a starting rod 121, a transmission rod 122 and a brake rod 123, wherein a first end of the starting rod 121 is connected with the button 11, while a second end of the starting rod 121 is connected with a first end of the transmission red 122 whose second end is connected with a first end of the brake rod 123, while the second end of the brake rod 123 is inserted in the positioning hole 21.

Accordingly, the structure of the link 32 is different from the connecting rod of the present application.

Examiner’s Response:Examiner notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner further notes that In response to applicant's argument that Ju and Chuang are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ju and Chuang are concerned with attaching and detaching housing parts which are within the field of applicant’s endeavor.

Examiner further notes that a hole has no specific structure other than it being an opening and the claims have not described a hole in a manner which would add further limitations to such.  Thus, a hook which has an opening is considered a hole where there are no further limitations to describe said hole. 

Examiner further notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Examiner further notes that claim 1 does not describe rods in such a way that they must be separate, and further that one-piece construction and making things separable are design considerations within the art.


For the reasons stated above, the claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick J. Smith (US 20108/0000261 – hereinafter Smith) in view of Ju et al. (US 2005/0052510 – hereinafter Ju) and Chuang et al. (US 2005/0046382 – hereinafter Chuang).
Re Claims 1 and 3:






Chuang teaches wherein a (device) is provided with a button (2) and a connecting rod (321) with a first end (at 323) connecting the button (2); a base (91) is provided with an (engagement) in which a second end (at 311) of the connecting rod (321) is inserted for fixing the (device) on the base (91); wherein when the button (2) is pressed downward, the second end (at 311) of the connecting rod (321) moves away from the (engagement) for detaching the (device) from the base (91) (see Figs. 1-4), and  wherein the connecting rod (321) comprises a starting rod (at 323), a transmission rod (at 322) and a brake rod (at 311), wherein a first end of the starting rod (at 323) is 

Further Re Claim 5:
Smith discloses wherein the base (12) is arranged with a first guide groove (88) and the tableware taking apparatus (20) is arranged with a guide rail (90) matched with the first guide groove (88) (see Figs. 10 and 11).

Further Re Claim 6:Smith discloses wherein the reset member (82) is arranged with a trigger (58) for pulling .



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju and Chuang and further in view of Arnold R. Bone (2,701,722 – hereinafter Bone) and Scott Lovejoy (US 6,250,498 – hereinafter Lovejoy).
Re Claim 4:
Smith in view of Ju and Chuang teaches the device of claim 3, but fails to teach wherein the elastic structure comprises a spring mounted on the tableware taking apparatus, and a top bar with a first end connected with the spring and a second end rest against the base.

Bone further in view teaches wherein an elastic structure comprises a spring (4) mounted on an apparatus, and a top bar (16) with a first end (4) and a second end rest against a base (11) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju and Chuang with that of Bone to provide an alternative attachment means for a spring as known within the art.

Lovejoy teaches a first end (near 39) connected with a spring (36) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective . 


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju and Chuang and further in view of Smith et al. (US 2007/0108141 – hereinafter Smith-141).
Re Claims 7 and 8:
Smith in view of Ju and Chuang teaches the device of claim 6, but fails to teach wherein the support assembly comprises a first bearing block and a second bearing block for supporting a tail end of a handle of the tableware, a third bearing block and a fourth bearing block for supporting a food taking part of the tableware; wherein the first bearing block and the second bearing block are respectively arranged in parallel and oppositely under the handle of the tableware in a bottommost layer, while the third bearing block and the fourth bearing block are respectively arranged in parallel and oppositely under the food taking part of the tableware in the bottommost layer.

Smith-141 further in view teaches wherein a support assembly comprises a first bearing block (86l) and a second bearing block (86k) for supporting a tail end (near70) of a handle of tableware, a third bearing block (86h) and a fourth bearing block (86i) for supporting a food taking part of the tableware (see Fig. 24); wherein the first bearing block (86j) and the second bearing block (86k) are respectively arranged in parallel and 


Further Re Claim 8:
Smith discloses wherein a first end of the pushing member (98) is arranged with a pushing portion for pushing the tableware in the bottommost layer to move away from the support assembly (56), while a second end of the pushing member (98) is connected with the reset member (82) (see Figs. 11 and 12).

Further Re Claim 9:
.





Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju and Chuang and further in view of Albuquerque et al. (US 2020/0124390 – hereinafter Albuquerque).
Re Claim 10:
Smith in view of Ju and Chuang teaches the device of claim 1, but fails to teach wherein a lifting plate is arranged at a bottom of the inclined chute, wherein a first end of the lifting plate is hinged at the bottom of the inclined chute, while a second end of the lifting plate is clamped with the housing body.

Albuquerque further in view teaches wherein a lifting plate (40) is arranged at a bottom of an inclined chute (near 38), wherein a first end of the lifting plate (40) is hinged at the bottom of the inclined chute (near 38) (see Figs. 16 and 17), while a second end of the lifting plate (40) is clamped with a housing body (see Figs. 13 and 14).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju, Chuang and Albuquerque and further in view of Eugene P. Winans (4,209,108 – hereinafter Winans).
Re Claim 11 and 12:
Smith in view of Ju, Chuang and Albuquerque teaches the device of claim 1, but fails to teach wherein the magazine is made of transparent materials and a reflective display strip is arranged inside the magazine and wherein a bottom of the reflective display strip is painted to be a color which is different from that of the magazine.

Winans further in view teaches wherein a magazine is made of transparent materials and a reflective display strip (28) is arranged inside the magazine (see Figs. 1-9).  Re Claim 12: Winans teaches wherein a bottom of the reflective display strip is painted to be a color (red) which is different from that of the magazine (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju, Chuang and Albuquerque to determine the content remaining in a device for efficient operation.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju, Chuang, Albuquerque and Winans and further in view of Tony A. Taylor (US 2012/0305586 – hereinafter Taylor).
Re Claim 13:
Smith in view of Ju, Chuang, Albuquerque and Winans teaches the device of claim 12, but fails to specifically teach wherein the bottom of the reflective display strip is painted to be red and a head of the reflective display strip is painted to be white.

Taylor further in view teaches wherein the bottom of the reflective display strip is painted to be red and a head of the reflective display strip is painted to be white (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju, Chuang, Albuquerque and Winans with that of Taylor to provide a design choice for indicating the level of fill of a device as commonly known within the art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju and Chuang and further in view of Snyder et al. (US 2017/022410 – hereinafter Snyder).
Re Claim 14:
Smith in view of Ju and Chuang teaches the device of claim 1, but fails to teach wherein the tableware taking device further comprises a tableware packaging bag for loading the 

Snyder further in view teaches wherein a tableware taking device further comprises a tableware packaging bag (300) for loading the tableware, wherein the tableware packaging bag (300) has a sealing mouth (near 301) arranged at its outer side (see Figs. 20A-20C) (see Figs. 1-23).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju and Chuang with that of Snyder to allow for easy refill of a device while limiting contamination of products to be dispensed.



Claims 1, 3, 5, and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju and Chuang and further in view of Nagelski et al. (US 2007/0029340 – hereinafter Nagelski).
Re Claims 1 and 3:
Smith discloses a tableware taking device comprising a base (12) and a tableware taking apparatus (20) arranged on the base (12), wherein the tableware taking apparatus (20) comprises a housing body (at 104) in which a magazine (at 28) for accommodating tableware (30) is arranged, and a support assembly (56) for supporting the tableware (30) arranged under the magazine (at 28) (see Fig. 21), wherein, a pushing member (98) provided with a reset member (82) for resetting itself (see 

Ju teaches a button (264) and a connecting rod (243) with a first end (near 245) connecting the button (264); a positioning hole (at 247) in which a second end at 240) of the connecting rod (243) is inserted for fixing (see Figs. 3B and 4B); wherein when the button (264) is pressed downward, the second end (at 240) of the connecting rod moves away from the positioning hole (at 247) for detaching (see Figs. 1-4B).  Re Claim 3: Ju teaches wherein the (cartridge) comprises an elastic structure (280) arranged on 
Chuang teaches wherein a (device) is provided with a button (2) and a connecting rod (321) with a first end (at 323) connecting the button (2); a base (91) is provided with an (engagement) in which a second end (at 311) of the connecting rod (321) is inserted for fixing the (device) on the base (91); wherein when the button (2) is pressed downward, the second end (at 311) of the connecting rod (321) moves away from the (engagement) for detaching the (device) from the base (91) (see Figs. 1-4), and  wherein the connecting rod (321) comprises a starting rod (at 323), a transmission rod (at 322) and a brake rod (at 311), wherein a first end of the starting rod (at 323) is connected with the button (2), while a second end of the starting rod is connected (by way of central circular member 320) with a first end of the transmission rod (at 322) whose second end is connected (as seen in Fig. 3 near 31) with a first end of the brake rod (at 311), while the second end of the brake rod (at 311) is inserted in (engagement) (see Fig. 3); wherein when the button (2) is pressed downward, such press is transmitted by the starting rod (at 323) to the first end of the transmission rod (at 322), thus enabling the second end of the transmission rod (at 323) to bring the brake rod (at 311) upward for moving away from the (engagement) (see Fig. 3). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the 

Nagelski further in view teaches while a second end (near 73) of a starting rod (near 70) is connected with a first end (near 73) of a transmission rod (near 76) and wherein when a button (72) is pressed downward, such press is transmitted by the starting rod (near 70) to the first end (near 73) of the transmission rod (near 76) (see Fig. 4) (see Figs. 1-24).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju and Chuang with that of Nagelski to provide separable parts in place of a single part as commonly known within the art.

Further Re Claim 5:
Smith discloses wherein the base (12) is arranged with a first guide groove (88) and the tableware taking apparatus (20) is arranged with a guide rail (90) matched with the first guide groove (88) (see Figs. 10 and 11).

Further Re Claim 6:Smith discloses wherein the reset member (82) is arranged with a trigger (58) for pulling .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju, Chuang, and Nagelski and further in view of Arnold R. Bone (2,701,722 – hereinafter Bone) and Scott Lovejoy (US 6,250,498 – hereinafter Lovejoy).
Re Claim 4:
Smith in view of Ju, Chuang, and Nagelski teaches the device of claim 3, but fails to teach wherein the elastic structure comprises a spring mounted on the tableware taking apparatus, and a top bar with a first end connected with the spring and a second end rest against the base.
Bone further in view teaches wherein an elastic structure comprises a spring (4) mounted on an apparatus, and a top bar (16) with a first end (4) and a second end rest against a base (11) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju, Chuang, and Nagelski with that of Bone to provide an alternative attachment means for a spring as known within the art.

Lovejoy teaches a first end (near 39) connected with a spring (36) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju, Chuang, and Nagelski with that of Bone and Lovejoy to provide an alternative attachment means for a spring as known within the art. 


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju, Chuang, and Nagelski and further in view of Smith et al. (US 2007/0108141 – hereinafter Smith-141).
Re Claims 7 and 8:
Smith in view of Ju, Chuang, and Nagelski teaches the device of claim 6, but fails to teach wherein the support assembly comprises a first bearing block and a second bearing block for supporting a tail end of a handle of the tableware, a third bearing block and a fourth bearing block for supporting a food taking part of the tableware; wherein the first bearing block and the second bearing block are respectively arranged in parallel and oppositely under the handle of the tableware in a bottommost layer, while the third bearing block and the fourth bearing block are respectively arranged in parallel and oppositely under the food taking part of the tableware in the bottommost layer.

Smith-141 further in view teaches wherein a support assembly comprises a first bearing block (86l) and a second bearing block (86k) for supporting a tail end (near70) of a handle of tableware, a third bearing block (86h) and a fourth bearing block (86i) for supporting a food taking part of the tableware (see Fig. 24); wherein the first bearing block (86j) and the second bearing block (86k) are respectively arranged in parallel and oppositely under the handle of the tableware in a bottommost layer, while the third bearing block (86h) and the fourth bearing block (86i) are respectively arranged in parallel and oppositely under the food taking part (both sides of the food taking part top and bottom) of the tableware in the bottommost layer (see Fig. 24).  Re Claim 8: Smith-
Further Re Claim 8:
Smith discloses wherein a first end of the pushing member (98) is arranged with a pushing portion for pushing the tableware in the bottommost layer to move away from the support assembly (56), while a second end of the pushing member (98) is connected with the reset member (82) (see Figs. 11 and 12).

Further Re Claim 9:
Smith discloses wherein a second guide grooves (94) are respectively arranged at both sides of the magazine (at 28), and the tableware (30) is sequentially stacked along the second guide grooves (94) (see Figs. 2, 11, and 13).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju, Chuang, and Nagelski and further in view of Albuquerque et al. (US 2020/0124390 – hereinafter Albuquerque).
Re Claim 10:

Albuquerque further in view teaches wherein a lifting plate (40) is arranged at a bottom of an inclined chute (near 38), wherein a first end of the lifting plate (40) is hinged at the bottom of the inclined chute (near 38) (see Figs. 16 and 17), while a second end of the lifting plate (40) is clamped with a housing body (see Figs. 13 and 14).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju, Chuang, and Nagelski with that of Albuquerque to protect the content of a device against unwanted dispensing.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju, Chuang, Nagelski and Albuquerque and further in view of Eugene P. Winans (4,209,108 – hereinafter Winans).
Re Claim 11 and 12:
Smith in view of Ju, Chuang, Nagelski and Albuquerque teaches the device of claim 1, but fails to teach wherein the magazine is made of transparent materials and a reflective display strip is arranged inside the magazine and wherein a bottom of the reflective display strip is painted to be a color which is different from that of the magazine.
Winans further in view teaches wherein a magazine is made of transparent materials and a reflective display strip (28) is arranged inside the magazine (see Figs. .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju, Chuang, Nagelski, Albuquerque and Winans and further in view of Tony A. Taylor (US 2012/0305586 – hereinafter Taylor).
Re Claim 13:
Smith in view of Ju, Chuang, Nagelski, Albuquerque and Winans teaches the device of claim 12, but fails to specifically teach wherein the bottom of the reflective display strip is painted to be red and a head of the reflective display strip is painted to be white.

Taylor further in view teaches wherein the bottom of the reflective display strip is painted to be red and a head of the reflective display strip is painted to be white (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju, Chuang, Nagelski, Albuquerque and Winans with that of Taylor to provide a design choice for indicating the level of fill of a device as commonly known within the art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju, Chuang, and Nagelski and further in view of Snyder et al. (US 2017/022410 – hereinafter Snyder).
Re Claim 14:
Smith in view of Ju, Chuang, and Nagelski teaches the device of claim 1, but fails to teach wherein the tableware taking device further comprises a tableware packaging bag for loading the tableware, wherein the tableware packaging bag has a sealing mouth arranged at its outer side.

Snyder further in view teaches wherein a tableware taking device further comprises a tableware packaging bag (300) for loading the tableware, wherein the tableware packaging bag (300) has a sealing mouth (near 301) arranged at its outer side (see Figs. 20A-20C) (see Figs. 1-23).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju, Chuang, and Nagelski with that of Snyder to allow for easy refill of a device while limiting contamination of products to be dispensed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/K.L.R/Examiner, Art Unit 3651